Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 7, the use of the language “the corresponding lightness” lacks proper antecedent basis.
	In claim 1, lines 7-8, the use of the language “lightness of the three dimensional material object” is vague and indefinite. It is unclear to the examiner whether applicant is referring to the material weight, light or likeness or to some other feature not clearly set forth. Thus, the metes and bounds of the claims are unclear.
	In claim 6, lines 2-3, the use of the language “one or a permutation and combination of two or more" is vague and indefinite. It is unclear to the examiner what is intended by the above mentioned language. Thus, the metes and bounds of the claim is unclear. 
	In claim 8, line 2, the use of the language “and/or” is vague and indefinite. Claim limitations must be set forth in the alternative only.
	In claim 10, lines 3 and 4, “the maximum radius” lacks proper antecedent basis.

In claim 19, line 2, the use of the language “an electronic apparatus” is vague and indefinite. It is unclear to the examiner whether applicant is referring to the electronic apparatus previous recited in claim 18 or to another completely different electronic apparatus. Thus, the metes and bounds of the claim is unclear.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 8-11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moncrieff (US 2005/0219626).
To the extent the claims are definite, discloses consumer electronics and household appliances having a decorative sheet for forming a three-dimensional image to represent a three-dimensional material object (see paragraphs 0033 and 0037-0039), wherein the decorative sheet comprises a transparent protective layer (32), a graph-text structure layer (28) and a reflective layer (30); the graph-text structure layer and the reflective layer are located on a same side of the transparent protective layer (see Fig. 15); the graph-text structure layer comprises a number of graph-text sub-blocks (10) which form the three-dimensional image and each of which comprises a micro-structure (see paragraph 0035) that inherently represents a corresponding lightness of the three-dimensional material object (see figures 1-15), wherein light rays reflected or refracted by the micro-structure to the graph-text sub-block inherently represents the corresponding lightness .
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moncrieff (US 2005/0219626).
	Moncrieff discloses all of the subject matter claimed, note the above explanation, except for the lightness of the image formed by the graph-text structure layer is related to one or a combination of two of a size, a shape, a spacing distance, a period, a height, arrangement density, material and an included angle with a horizontal direction of each graph-text sub-block.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify one or more of the size, shape, spacing distance, period, height, arrangement .
8.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2011/0159243) in view or Chen et al (CN 101850680).
To the extent the claims are definite, Ahn et al discloses consumer electronics and household appliances having a decorative sheet for forming a three-dimensional image to represent a three-dimensional material object (see paragraphs 0003, 0005-0006), wherein the decorative sheet comprises a transparent protective layer (110), a graph-text structure layer (140) and a reflective layer (150); the graph-text structure layer and the reflective layer are located on a same side of the transparent protective layer (see figures 1 and 4-6); wherein the graph-text structure layer comprises a micro-structure that represents a corresponding lightness of the three-dimensional material object (see paragraph 0003), wherein the micro-structure is a convex structure or a concave structure (see Fig. 6),  and wherein the decorative sheet further comprises a bearing layer (130) and a polymer layer (160) disposed on a side of the bearing layer (see figures 1, 4 and 5), note figures 1 and 4-6 along with the associated description thereof, except explicitly stating that the graph-text structure layer comprises a number of graph-text sub-blocks.
Chen et al teaches it is well known to use and employ an graph-text structure layer (3) having a number of graph-text sub blocks (5, 6) in the same field of endeavor for the purpose of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graph-text structure layer of Ahn et al to include a number of graph-text sub blocks, as taught by Chen et al, in order to similarly form a three-dimensional image and which comprises a micro-structure that represents a corresponding lightness of the three-dimensional material object.
	As to the limitations of claim 2-4, such limitations would be obviously met by the modification of the graph-text structure layer of Ahn et al to include a number of graph-text sub blocks as taught by Chen et al. 
As to the limitations of claim 9, that the graph-text sub-block comprises a plurality of identical micro-structures, is obviously met by the modification of the graph-text structure layer of Ahn et al to include a number of graph-text sub blocks as taught by Chen et al. See figures 5a-6b, 10a and 10b.
As to the limitations of claim 10, that the maximum radius of the graph-text sub-block is less than 50 μm, is obviously met by the modification of the graph-text structure layer of Ahn et al to include a number of graph-text sub blocks as taught by Chen et al. See paragraphs 00013 and 0078.
As to the limitations of claim 11, that a cross sectional shape of the graph-text sub-block includes round, triangular, square, rectangular and irregular polygonal shapes, is obviously met by the modification of the graph-text structure layer of Ahn et al to include a number of graph-text sub blocks as taught by Chen et al. See figures 5a-8c.

	As to the limitations of claims 14 and 17, the examiner takes Official Notice that it is well known to add a coloring dye to an optical material in the same field of endeavor for the purpose of providing for colored, three dimensional effects, such as a colored graph-text material disposed on a white background material, a white or black graph-text material disposed on a color background material…etc..
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the substrate material of Ahn et al or the graph-test blocks material of Chen et al to include a coloring dye, as commonly used and employed in the optical art, in order to provide for colored, three dimensional effects.
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the graph-text structure layer having a number of graph-text sub-blocks in combination with figures 10-17, and at least a change in one or more of size, shape, spacing distance, period, height or included angle of the graph-text  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
January 01. 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872